This case was affirmed at a former sitting of this court and now comes before us on motion for rehearing.
Appellant insists that the court erred in holding that the law of conspiracy was suggested by the evidence in this case. This is the second appeal of this case and also of the companion case, E.W. Yardley v. State. The majority of the court in the E.W. Yardley case, at this sitting, reversed said case on the ground that the law of conspiracy was not suggested by the evidence. The writer was not present when said opinion was delivered, nor does he now think that the court is correct in holding that the law of conspiracy is not suggested by the evidence. The majority of the court, however, think that the court erred in charging upon the law of conspiracy, and deference to the will of the majority, the motion for rehearing is granted and the judgment is now reversed and the cause remanded.
Reversed and remanded.